                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

Civil Action No. 19-cv-00038-MSK-MEH

ULTEGRA FINANCIAL PARTNERS, INC.,

       Plaintiff,

v.

PAUL MARZOLF,
MARZOLF HOLDING COMPANY I, LLC, and
3620 AUSTIN PEAY, LLC,

       Defendants.


                                              ORDER


Michael E. Hegarty, United States Magistrate Judge.

       Before the Court is an “Affidavit”1 of T. Edward Williams, Esq. in Support of Motion for

[Sanctions]. ECF 63. Defendant Paul Marzolf filed a timely response2 and Mr. Williams filed a

reply in support of the motion. ECF 71, 72. The Court finds that Mr. Williams’ request for a fee

award of $4,505.00 is unreasonable, but the Court will award him fees in the amount of $1,700.00.

       On November 26, 2019, the Court granted in part and denied in part Plaintiff’s Motion for

Sanctions under Rule 37(a)(3)(B)(ii) and instructed Mr. Williams to file an affidavit describing his

reasonable attorney’s fees incurred in preparing and filing the Plaintiff’s motion and reply brief, and


       1
         The document is actually a “declaration” signed under oath “pursuant to 28 U.S.C. § 1746.”
While it is not signed “under penalty of perjury,” Mr. Williams, an officer of the court, states he was
“first duly sworn on oath . . . pursuant to 28 U.S.C. § 1746.” The Court finds this substantially
complies with 28 U.S.C. § 1746 and will accept Mr. Williams’ representations in the declaration.
See Lyall v. City of Denver, No. 16-cv-02155-WJM, 2018 WL 1470197, at *6 (D. Colo. Mar. 26,
2018).
       2
         See Courtroom Minutes, ECF 68. Mr. Williams complains at the outset that Mr. Marzolf’s
“response is late.” Not only is Mr. Williams incorrect, but also he filed his declaration fifteen days
after the Court’s deadline of December 9, 2019. Order 3, ECF 58.
directed Defendant Marzolf Holding Company I, LLC to file any objection as to reasonableness of

the fees within fourteen days after the affidavit was served. Order, ECF 58. Mr. William filed the

present declaration containing all information required by D.C. Colo. LCivR 54.3. The Court finds

that the rate charged by Mr. Williams is reasonable, but the number of hours is not.

       “The most useful starting point for determining the amount of a reasonable fee is the number

of hours reasonably expended on the litigation multiplied by a reasonable hourly rate.” Hensley v.

Eckerhart, 461 U.S. 424, 433 (1983). Courts in this district have applied Hensley when determining

the reasonableness of attorney’s fees awarded as sanctions. See Rhein v. McCoy, No. 09-cv-02386-

REB, 2011 WL 4345872, at *6–*7 (D. Colo. Sept. 16, 2011); Hanner v. Wal-Mart Stores, Inc., No.

11-cv-00824-WYD-KLM, 2012 WL 1415004, at *1–*2 (D. Colo. Apr. 24, 2012).

       “[T]o determine the reasonableness of a fee request, a court must begin by
       calculating the so-called ‘lodestar amount’ of a fee, and a claimant is entitled to the
       presumption that this lodestar amount reflects a ‘reasonable’ fee.” Robinson v. City
       of Edmond, 160 F.3d 1275, 1281 (10th Cir. 1998) (quotations omitted). “The
       lodestar calculation is the product of the number of attorney hours ‘reasonably
       expended’ and a ‘reasonable hourly rate.’” Id. (quotation omitted). “The party
       seeking an award of fees should submit evidence supporting the hours worked and
       rates claimed.” Hensley, 461 U.S. at 433. The Tenth Circuit has noted that
       “[c]ounsel for the party claiming the fees has the burden of proving hours to the
       district court by submitting meticulous, contemporaneous time records that reveal,
       for each lawyer for whom fees are sought, all hours for which compensation is
       requested and how those hours were allotted to specific tasks.” Case v. Unified Sch.
       Dist. No. 233, Johnson Cnty., Kan., 157 F.3d 1243, 1250 (10th Cir. 1998).

       Once the court has adequate time records before it, “it must then ensure that the
       winning attorneys have exercised ‘billing judgment.’” Id. (quoting Ramos v. Lamm,
       713 F.2d 545, 553 (10th Cir. 1983). “Billing judgment consists of winnowing the
       hours actually expended down to the hours reasonably expended.” Id. “Hours that
       an attorney would not properly bill to his or her client cannot reasonably be billed
       to the adverse party, making certain time presumptively unreasonable.” Id. (citing
       Ramos, 713 F.2d at 553–54) (giving as an example time spent doing background
       research); Hensley, 461 U.S. at 434, 437 (expecting counsel to exercise their “billing
       judgment”, “mak[ing] a good faith effort to exclude from a fee request hours that are
       excessive, redundant, or otherwise unnecessary”).

Farmer v. Banco Popular of N. Am., No. 11-cv-01268-WYD, 2014 WL 4627705, at *4–*5 (D. Colo.


                                                 2
Sept. 16, 2014), aff’d as modified, 791 F.3d 1246 (10th Cir. 2015). The Court will begin with an

analysis of the hours expended, then proceed to the hourly rate.

I.     Were the Hours Expended Reasonable?

       Mr. Williams seeks an award of his fees based on 10.6 hours to prepare the motion for

sanctions and reply brief. The Court finds that Mr. Williams’ time expended on the motion for

sanctions—totaling three pages in length and citing one case—and on the reply in support of the

motion—totaling two pages in length and citing no case law—is excessive and unreasonable. See

White v. Chafin, No. 13-cv-01761-CMA, 2016 WL 9735066, at *2 (D. Colo. Sept. 23, 2016)

(finding that where a party’s effort to exclude from a fee request hours that are excessive “appears

‘inadequate, the district court may reduce the award accordingly.’”) (quoting Hensley, 461 U.S. at

433). The sole issue to be adjudicated was whether Defendant Marzolf Holding Company failed to

adequately prepare for its Rule 30(b)(6) deposition. Plaintiff cited only one rule and one case; the

issue was in no way complex or novel. In fact, the Court’s order resolving this issue was only a little

more than two pages in length.

       Moreover, Mr. Williams attests that he has been practicing “complex commercial litigation”

for ten years; an attorney with Mr. Williams’ experience would not reasonably expend more than

a total of four hours researching, discussing, and drafting the motion and reply brief. Under these

circumstances and in its discretion, the Court finds reasonable a total of four hours within which to

prepare and draft the motion and reply brief.

II.    Is the Attorney’s Hourly Rate Reasonable?

       With regard to his requested fee rate, Mr. Williams attests: “[e]ach year, I review and retain

third parties to provide me marketing information on the hourly rates of sole practitioners who

maintain complex civil litigation practices in Denver and in New York. My currently hourly rate is



                                                  3
at least $250.00 below the market rate in New York City and Denver for attorney with similar

experience and comparable skillset.” Aff. ¶ 3. The Court finds this statement insufficient to provide

the Court with prevailing market rates to determine whether the fee rates at issue here are

reasonable. Tolman v. Stellar Recovery, Inc., No. 15-cv-01667-CMA, 2016 WL 4717982, at *1 (D.

Colo. Sept. 6, 2016) (“A movant should present satisfactory evidence, in addition to the attorney’s

own affidavit, that the rate is reasonable and consistent with those in the community.”) (citing

Guides, Ltd. v. Yarmouth Group Prop. Mgmt., Inc., 295 F.3d 1065, 1078 (10th Cir. 2002)). Mr.

Marzolf, however, provides the Court a link to the Colorado Bar Association’s (CBA) “2017

Economics of Law Practice Survey,” which contains the CBA’s findings of a survey conducted in

2016 of the Most Common Hourly Billing Rates by Primary Practice Area for lawyers licensed in

Colorado. See http://www.cobar.org/portals/COBAR/repository/2017EconomicSurvey.pdf. The

CBA found that a lawyer whose primary practice area was “business–commercial litigation” charged

between $235-$473 per hour in 2016. Id. at 36. Mr. Marzolf argues that, based on the survey, Mr.

Williams’ hourly rate of $425 is excessive. The Court disagrees.

       First, Mr. Williams’ rate is at the higher end of the range provided in the survey, but it is not

significantly higher. Second, the survey reflects hourly rates from three years ago; no party disputes

that in the current climate and economy, attorneys’ hourly rates in Colorado were likely higher in

2019. Further, no party disputes that Mr. Williams practices in both Colorado and New York, and

that his principal place of business is in New York City where attorneys’ hourly rates are generally

higher than those in Colorado.

       Finally, in Guides, Ltd., the Tenth Circuit advises that “[w]here a district court does not have

before it adequate evidence of prevailing market rates, the court may use other relevant factors,

including its own knowledge, to establish the rate.” Id. at 1079 (citing Case v. Unified Sch. Dist.



                                                  4
No. 233, 157 F.3d 1243 (10th Cir. 1998)). On August 11, 2015, this Court issued an order accepting

the hourly rate of a plaintiff’s employment lawyer (small firm) stating: “Although I express no

opinion on whether $400 per hour as an abstract matter is reasonable, his experience level is

commensurate with other attorneys in this District who are receiving this or even a greater hourly

rate.” Ali v. Jerusalem Rest., Inc., No. 14-cv-00933-MEH, 2015 WL 4743153, at *2 (D. Colo. Aug.

11, 2015). Further, the Court notes the following decisions where the same or similar hourly rates

were deemed reasonable. See White, 2016 WL 9735066, at *4 (approving rates of $500 per hour

for lead counsel, $275–$450 per hour for co-counsel, and $150 per hour for paralegal); Martinez v.

Valdez, 125 F. Supp. 3d 1190, 1212-13 (D. Colo. 2015) (approving rates of $300– $500 per hour for

counsel and $150 per hour for paralegal); Schlenker v. City of Arvada, No. 09-cv-1189-WDM-KLM,

2010 WL 2843414, *2 (D. Colo. July 19, 2010) (approving rates of $400–$450 per hour for counsel

and $110 per hour for paralegal); Barnett v. Bd. of Cty. Comm’rs of Montrose, No.

14-cv-01765-JAP-GPG, 2015 WL 13614118, *5 (D. Colo. Dec. 14, 2015) (approving rates of $400

per hour for lead counsel and $75 per hour for a paralegal after surveying recent District of Colorado

cases that address contested hourly rates).

       Considering the background, location, and experience of Mr. Williams, as stated in the

affidavit, the Court finds the hourly rate of $425.00 to be reasonable for the tasks performed and

under the circumstances presented in this case.

III.   Conclusion

       In accordance with its November 26, 2019 order awarding Plaintiff its “reasonable attorney’s

fees” for filing the motion for sanctions and reply brief, the Court finds reasonable and will award

$1,700.00 (4 hours x $425) to the Plaintiff for Mr. Williams’ preparation of the motion and reply.

       The Court further finds that the award shall be made against Defendant Marzolf Holding



                                                  5
Company I, LLC, which, according to Plaintiff, was responsible for the conduct found to be

sanctionable in this case. See ECF 42.

         THEREFORE, Defendant Marzolf Holding Company I, LLC, is sanctioned in the total

amount of $1,700.00, to be paid to counsel for Plaintiff as a reasonable award of attorney’s fees for

Defendant’s conduct in violation of Fed. R. Civ. P. 37(a)(3)(B). See ECF 58. Within thirty days of

the date of this order, Defendant shall make the payment and file a Notice of Compliance with the

Court.

         SO ORDERED.

         Entered and dated at Denver, Colorado, this 3rd day of March, 2020.

                                                      BY THE COURT:



                                                      Michael E. Hegarty
                                                      United States Magistrate Judge




                                                 6
